          Case 7:20-cv-00252 Document 9 Filed on 10/23/20 in TXSD Page 1 of 8




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  MCALLEN DIVISION

UNITED STATES OF AMERICA                               §
                                                       §
                                Plaintiff,             §
                                                       §
v.                                                     §           CASE NO. 7:20-CV-252
                                                       §
1.044 ACRES OF LAND, MORE OR                           §
LESS, SITUATE IN STARR COUNTY,                         §
STATE OF TEXAS; NOELIA MUNIZ                           §
VILLARREAL, ET AL.,                                    §
                                                       §
                           Defendants.                 §


                          JOINT DISCOVERY/CASE MANAGEMENT
                                 PLAN UNDER F.R.C.P. 26(f)


     1.    State when and in what manner the parties conferred as required by Rule 26(f),
           and identify the counsel and/or parties who participated in the conference.

           Pursuant to Rule 26(f) Federal Rules of Civil Procedure Alexander DerGarabedian
           through a Border Fence civil investigator for the Southern District of Texas spoke with
           as Matias Muniz, grandson of Matias Muniz, telephonically on September 19, 2020.

     2.    State whether each party represents that it has made the initial disclosures required
           by FRCP 26(a). If not, describe the arrangements that have been made to complete
           such disclosures.

           Parties will provide initial disclosures pursuant to Rule 26(a)(1)(A) by October 26, 2020
           pursuant to Rule 26(a)(1)(C).

     3.    List by case number and court any cases related to this one that are pending in any
           state or federal court and describe how they are related.

           None at this time.

4.        Briefly describe what this case is about.
           This is a civil action brought by the United States of America under the power of eminent
           domain through a Declaration of Taking at the request of the Secretary of the Department
           of Homeland Security, through the Acquisition Program Manager, Wall Program
           Management Office, U.S. Border Patrol Program Management Office Directorate, U.S.

                                                  Page 1 of 8
                                     Joint Discovery/Case Management Plan
      Case 7:20-cv-00252 Document 9 Filed on 10/23/20 in TXSD Page 2 of 8



        Border Patrol, U.S. Customs and Border Protection, Department of Homeland Security,
        for the taking of property to construct, install, operate and maintain roads, fencing,
        vehicle barriers, security lighting, cameras, sensors and related structure designed to help
        secure the United States/Mexico border with the state of Texas under the power of
        eminent domain through a Declaration of Taking and for the determination and award
        of just compensation to the owners and parties in interest.

5.    Specify the allegation of federal jurisdiction.

      Plaintiff alleges the Court has subject matter jurisdiction over this action pursuant to 28
      U.S.C. §1358.

6.    Name the parties who disagree with the jurisdictional allegations and state their
      reasons.

      Mr. Muniz does not dispute that the court has subject matter jurisdiction under 28 U.S.C.
      § 1358.

7.    List anticipated additional parties that should be included, when they can be added,
      and by which parties desires their inclusion.

      Yes, the United States is actively working with the defendants, Matias Muniz and Noelia
      Muniz Villarreal, the grandchildren of Matias Muniz and Jacinta Muniz, in generating an
      affidavit of heirship to determine the proper interested parties that will be needed to be
      substituted into this case.

8.    List anticipated interventions.

      None

9.    Describe any class-action issues.

      None.


10.   Describe the discovery plan proposed by the parties, including:

      A. What changes should be made in the timing, form or requirement
          for disclosures under Rule 26(a)?
          None.

      B. When and to whom the plaintiff anticipates it may send interrogatories?
          The United States does not believe discovery is necessary in this case. The United
          States and Mr. Muniz have settled this matter for a sum certain. He will sign an offer
          to sell. Thereafter, the United States will attain an affidavit of heirship and file the

                                             Page 2 of 8
                                Joint Discovery/Case Management Plan
 Case 7:20-cv-00252 Document 9 Filed on 10/23/20 in TXSD Page 3 of 8



      proper documents to dismiss this case. The United States believes that a status
      conference 90 days after the initial pre-trial conference would be appropriate to
      determine the status of the parties to be substituted.

C. When and to whom the defendant anticipates it may send interrogatories?

    Defendant does not believe discovery is necessary in this case. The United States and
    Mr. Muniz have settled this matter for a sum certain. He will sign an offer to sell.
    Thereafter, the United State will attain an affidavit of heirship and file the proper
    documents to dismiss this case.

D. Of whom and by when the plaintiff anticipates taking oral depositions?
      The United States does not believe discovery is necessary in this case. The United
      States and Mr. Muniz have settled this matter for a sum certain. Mr. Muniz will sign
      an offer to sell. Thereafter, the United State will attain an affidavit of heirship and file
      the proper documents to dismiss this case. The United States believes that a status
      conference 90 days after the initial pre-trial conference would be appropriate to
      determine the status of the parties to be substituted.

 E. Of whom and by when the defendant anticipates taking oral depositions?

      Defendant does not believe discovery is necessary in this case. The United States and
      Mr. Muniz have settled this matter for a sum certain. Mr. Muniz will sign an offer to
      sell. Thereafter, the United State will attain an affidavit of heirship and file the proper
      documents to dismiss this case.

 F. When the plaintiff (or the party with the burden of proof on an issue) will be
      able to designate experts and provide the reports required by Rule 26(a)(2)(B),
      and when the opposing party will be able to designate responsive experts and
      provide their reports?

      The United States does not believe discovery is necessary in this case. The United
      States and Mr. Muniz have settled this matter for a sum certain. Mr. Muniz will
      sign an offer to sell. Thereafter, the United State will attain an affidavit of
      heirship and file the proper documents to dismiss this case.

 G. List expert depositions the plaintiff (or the party with the burden of proof on
      an issue) anticipates taking and their anticipated completion date. See Rule
      26(a)(2)(B) (expert report)?

      The United States does not believe discovery is necessary in this case. The United
      States and Mr. Muniz have settled this matter for a sum certain. Mr. Muniz will sign
      an offer to sell. Thereafter, the United State will attain an affidavit of heirship and file
      the proper documents to dismiss this case.

 H. List expert depositions the opposing party anticipates taking and their

                                         Page 3 of 8
                            Joint Discovery/Case Management Plan
      Case 7:20-cv-00252 Document 9 Filed on 10/23/20 in TXSD Page 4 of 8



             anticipated completion date. See Rule 26(a)(2)(B) (expert report)?

             The United States does not believe discovery is necessary in this case. The United
             States and Mr. Muniz have settled this matter for a sum certain. Mr. Muniz will sign
             an offer to sell. Thereafter, the United State will attain an affidavit of heirship and file
             the proper documents to dismiss this case.

      I.     All other matters raised in Rule 26(f).

             Not Applicable.

11.   If the parties have not agreed on a part of the discovery plan, describe the separate
      views and proposals of each party.

      None. The parties are in agreement.

12.   Specify the discovery beyond initial disclosures that has been undertaken to date.

           None. The parties are working to resolve the remaining title issues in the case.

13.   State the date the planned discovery can reasonably be completed.

      The United States does not believe discovery is necessary in this case. The United States
      and Mr. Muniz have settled this matter for a sum certain. Mr. Muniz will sign an offer to
      sell. Thereafter, the United State will attain an affidavit of heirship and file the proper
      documents to dismiss this case. The United States believes that a status conference 90 days
      after the initial pre-trial conference would be appropriate to determine the status of the
      parties to be substituted.


14.   Describe the possibilities for a prompt settlement or resolution of the case that were
      discussed in your Rule 26(f) meeting.

      The parties have been able to settle this case for a sum certain. Mr. Muniz will sign an
      offer to sell. Thereafter, the United State will attain an affidavit of heirship and file the
      proper documents to dismiss this case. The United States believes that a status conference
      90 days after the initial pre-trial conference would be appropriate to determine the status
      of the parties to be substituted.

15.   Describe what each party has done or agreed to do to bring about a prompt
      resolution.

      From July 8 to July 20, 2020, the United States reached out to Noelia Muniz
      unsuccessfully.

      On July 23, 2020, the United States successfully made contact with Mrs. Noelia Muniz

                                               Page 4 of 8
                                  Joint Discovery/Case Management Plan
Case 7:20-cv-00252 Document 9 Filed on 10/23/20 in TXSD Page 5 of 8



advised she was in poor health, that she was not concerned with this issue and that she
considered these repetitive phone calls harassment.

On August 18, 2020, the United States reached out to Ms. Noelia Muniz Villarreal via
telephone call on August 18, 2020 with negative contact.

On August 19, 2020, the United States texted Ms. Noelia Muniz Villarreal to discuss the
Offer to Sell and she responded stating she was in poor health and that her brother, Matias
Muniz, who is also an interested party, would be take lead on their negotiations at this
time.

From August 20 to August 31, 2020, the United States reached out to Mr. Matias Muniz
utilizing telephonic and text messaging methods almost on a daily basis and was
unsuccessful.

On September 1, 2020, Mr. Matias Muniz called the United States stating Ms. Noelia
Muniz Villarreal had received a letter which indicated she would have to show up in court.
Mr. Muniz confirmed he was handling negotiations for the instant case moving forward.
Mr. Muniz advised he was not in agreement with the amount the Government was offering.
The United States advised Mr. Muniz that he could present a counteroffer if he wished.
He stated he would consult with the family members and would reply the next day,
September 2, 2020 at 10:30 a.m.

On September 2, 2020, the United States called Mr. Matias Muniz at 10:30 a.m. to discuss
the counteroffer and other details of the case. He did not answer and a voicemail was left.
Another attempt was made later in the morning and again no answer. A voicemail was
left again.

On September 3, 2020, the United States called Mr. Matias Muniz in the morning to
discuss the counteroffer. There was no answer and a voicemail was left.

On September 4, 2020, the United States contacted Mr. Matias Muniz regarding his
meeting with his family members and a potential counteroffer. Mr. Muniz presented a
counteroffer.

On September 10, 2020, the United States called Mr. Matias Muniz to present him with
their counteroffer for subject tract. He stated he would consult with family members and
get back to the United States.

From September 14 to September 17, 2020, several attempts to contact Mr. Matias Muniz
by telephone were unsuccessful.

On September 18, 2020, the United States contacted Mr. Matias Muniz to obtain a
response regarding the last counteroffer presented by the government. He did not have a
counteroffer at that time and asked what date the Initial Pretrial Hearing was to take place.



                                      Page 5 of 8
                         Joint Discovery/Case Management Plan
      Case 7:20-cv-00252 Document 9 Filed on 10/23/20 in TXSD Page 6 of 8



      From September 21 to September 24, 2020, several attempts to contact Mr. Matias Muniz
      by telephone were unsuccessful.

      On September 25, 2020, Mr. Matias Muniz called the United States presented a new
      counteroffer to the Government for subject tract.

      On September 29, 2020, the United States called Mr. Matias Muniz to present him with
      their most updated counteroffer. There was no answer and a voicemail was left.

      On October 2, 2020, the United States called Mr. Matias Muniz to present him with the
      new counteroffer. He stated he was expecting a little more, but he would consult with
      family members before he could reply.

      On October 7, 2020, the United States called Mr. Matias Muniz to check on status of
      response to the most recent counteroffer presented to him on October 2, 2020. No one
      answered and a voicemail was left.

      On October 9, 2020, the United States called Mr. Matias Muniz to check on status of a
      response to the most recent counteroffer presented to him on October 2, 2020. After
      consulting with family members, Mr. Muniz presented his new counteroffer. The United
      States then advised of their best and final offer. Mr. Muniz advised he would have to
      consult with the family before he could agree.

      On October 15, 2020 ,the United States called Mr. Matias Muniz to follow up on their best
      and final offer. No one answered and a voicemail was left.

      On October 15, 2020, Ms. Noelia Muniz Villarreal called the United States to advise she
      had not received the packet containing the Waiver of Service at her address in Rio Grande
      City, Texas. She stated she would check her Post Office box in Mission, Texas on October
      16, 2020, to verify if she received the packet there.

      On October 16, 2020, the United States called Mr. Matias Muniz to present him with their
      best and final offer. No one answered and a voicemail was left. Later that day, the United
      States called Ms. Noelia Muniz Villarreal to confirm if she had spoken to Mr. Matias
      Muniz recently as the United States was trying to follow up on its best and final offer. She
      stated she would reach out to him and added he is very busy during the day and hard to
      reach.

      On October 21, 2020, Mr. Muniz agreed to settle this case for a certain sum. Mr. Muniz
      also agreed he would assist the United States in generating an accurate affidavit of heirship
      to substitute in the proper interested parties in an interest to dismiss this case.

16.   From the attorneys' discussion with the client, state the alternative dispute resolution
      techniques that are reasonably suitable, and state when such a technique may be
      effectively used in this case.



                                            Page 6 of 8
                               Joint Discovery/Case Management Plan
        Case 7:20-cv-00252 Document 9 Filed on 10/23/20 in TXSD Page 7 of 8



        The United States does not think alternative dispute resolution will be required in this case
        as the parties have agreed to just compensation.

17.     Magistrate judges may now hear jury and non−jury trials. Indicate the parties' joint
        position on a trial before a magistrate judge.

        The United States does not agree to a Magistrate Judge conducting all proceedings in this
        case. The United States will confer with Mr. Muniz and his relatives once they are
        substituted into the case.

18.     State whether a jury demand has been made and if it was made on time.

        The United States makes no demand for a jury trial.

19.     Specify the number of hours it will take to present the evidence in this case.

        The United States does not believe a trial will be necessary in this case.

20.     List pending motions that could be ruled on at the initial pretrial and scheduling
        conference.

        None.

21.     List other motions pending.

        None.

22.     Certify that all parties have filed Disclosure of Interested Parties as directed in the
        Order for Conference and Disclosure of Interested Parties, listing the date of filing
        for the original and any amendments.

        Plaintiff filed a Disclosure of Interested Parties with the Court on September 28, 2020.

  23.     List the names, bar numbers, addresses, and telephone numbers of all counsel.

        COUNSEL FOR PLAINTIFF:
        ALEXANDER N. DERGARABEDIAN
        Assistant United States Attorney
        Southern District of Texas No. 3381593
        1701 W. Bus. Hwy. 83, Suite 600
        McAllen, TX 78501
        Telephone: (956) 992-9380
        Facsimile: (956) 618-8016
        E-mail: alexander.dergarabedian@usdoj.gov
        Attorney in Charge for Plaintiff



                                              Page 7 of 8
                                 Joint Discovery/Case Management Plan
      Case 7:20-cv-00252 Document 9 Filed on 10/23/20 in TXSD Page 8 of 8




                                                     Respectfully submitted,

                                                     RYAN K. PATRICK
 FOR DEFENDANT:                                      United States Attorney
                                                     Southern District of Texas
 s/ Noelia Muniz Villarreal
 NOELIA MUNIZ VILLARREAL                             s/ Alexander N. DerGarabedian__________
 By Permission                                       ALEXANDER N. DERGARABEDIAN
                                                     Assistant United States Attorney
 s/ Matias Muniz                                     Southern District of Texas No. 3381593
 MATIAS MUNIZ By Permission                          New York Bar No. 5103577
                                                     1701 W. Bus. Highway 83, Suite 600
                                                     McAllen, TX 78501
                                                     Telephone: 956-992-9380
                                                     Facsimile: (956) 618-8016
                                                     E-mail: alexander.dergarabedian@usdoj.gov
                                                     Attorney in Charge for Plaintiff




                                CERTIFICATE OF SERVICE

        I, Alexander N. DerGarabedian, Assistant United States Attorney for the Southern District
of Texas, do hereby certify that on October 23, 2020, I mailed a true and correct copy of the
foregoing document to the all parties still remaining in this case.

                                             By:     s/ Alexander N. DerGarabedian__________
                                                     ALEXANDER N. DERGARABEDIAN
                                                     Assistant United States Attorney




                                            Page 8 of 8
                               Joint Discovery/Case Management Plan
